Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Applicant has canceled/amended the relevant claim objections, and thus the objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the control unit will be interpreted to be a computing device, such as a microprocessor, control circuitry, memory etc. as taught in paragraph 0036 and Fig 1, element 18. It is understood to follow the provided/claimed equations to control an actuator to compensate bouncing motion of a vehicle wheel.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The arguments regarding the definiteness of claims 3-4, 8-9, and 13-17 are considered persuasive, and thus the 112b rejections are withdrawn. Specifically, the coefficients will be defined as in paragraph 0044 of the specification, which recites that they function as empirically determined values unlinked to a physical property.
Claims 3, 4 and 17 have been canceled, rendering the previous 112(b) rejections moot.
Claim 17 has been canceled, rendering the previous 112(d) rejection moot.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the language of claim 20 “wherein each is tunable as a polynomial as a 3rd order numerator or a 4th order denominator are not present” is unclear based on whether both the 3rd order and 4th order requirements are not present, or if only one is, or if another interpretation is intended. The examiner is interpreting that neither a 3rd order numerator nor a 4th order denominator is present (quadratic or lower order expressions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 10-11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US8938333B2, see IDS).
Regarding claim 1, Bose teaches;
A vehicle comprising (taught as a vehicle suspensions and wheel damper, column 1 lines 5-9): 
a wheel movably attached to a chassis (taught as a wheel on a controllable suspension system, element 46, Fig 2a, column 5 lines 20-31); 
an electric actuator (taught as an electromagnetic actuator, element 42, column 8 lines 22-30) connected to the wheel and the chassis to apply a force therebetween (taught as a force source/electromagnetic actuator 42, which couples the vehicle to the unsprung mass including a wheel, column 5 lines 20-31); and 
a control unit (taught as control circuitry, element 42R) configured to control the force of the electric actuator as a function of an excitation frequency of the wheel relative to the chassis to damp movement of the wheel relative to the chassis (taught as determining the actuator force based on the frequency, column 9 lines 50-63) via an open loop control (taught as an anti-causal open loop system, column 9 lines 6-18);  
However, Bose does not explicitly teach; wherein the control unit is configured to apply a transfer function for the open loop control of the actuator as:  

    PNG
    media_image1.png
    96
    355
    media_image1.png
    Greyscale

Wherein s is the frequency, m is a mass of the wheel, c is a tire spring stiffness and d is a tire damping coefficient; and    

    PNG
    media_image2.png
    49
    160
    media_image2.png
    Greyscale

While the equations presented by the applicant are not explicitly taught, the inventive concept relating the force of the actuator on the mass is taught. Bose teaches the use of a polynomial relationship of the frequency as part of the function to determine the force for the actuator (column 10 line 10), where s as defined by the applicant corresponds to ‘s’ as defined by Bose, with coefficients relating to damping (‘b’), mass (‘mu’), and stiffness (‘k’) (column 10 lines 16-18), which would all be predetermined for the system. The expression for wo is merely a harmonic oscillator’s natural frequency, and                         
                            δ
                        
                     is merely the expression for a damping coefficient, both of which are well known to one of ordinary skill in the art for one desiring to damp the oscillations of a system. The exact arrangement of coefficients is not patentably distinct enough such that one of ordinary skill in the art could not modify the presented equations from Bose into the style of the claimed invention. 

Regarding claim 5, Bose teaches;
The vehicle of claim 1 (see claim 1 rejection), wherein the transfer function is tuned using GP(s) to provide a phase lag of zero degrees (taught as filtering the transfer function to have no phase lag, column 11 lines 1-10).

Regarding claim 6, Bose teaches;
A method of controlling a vehicle to reduce wheel hop (taught as a suspension system to reduce wheel hop, column 1 lines 5-13), the method comprising; 
in response to movement between a wheel and a chassis, controlling an electric actuator connected to 11FMC 9374 PUSA84100724the wheel and the chassis (taught as an electromagnetic actuator, element 42, column 8 lines 22-30) to apply a force therebetween to damp movement of the wheel relative to the chassis (taught as a force source/electromagnetic actuator 42, which couples the vehicle to the unsprung mass including a wheel, column 5 lines 20-31) via a control unit (taught as control circuitry, element 42R) implementing an open loop control (taught as an anti-causal open loop system, column 9 lines 6-18), wherein the force is a function of an excitation frequency of the wheel relative to the chassis (taught as determining the actuator force based on the frequency, column 9 lines 50-63).
However, Bose does not explicitly teach; applying a transfer function for the open loop control of the actuator as:  

    PNG
    media_image1.png
    96
    355
    media_image1.png
    Greyscale

Wherein s is the frequency, m is a mass of the wheel, c is a tire spring stiffness and d is a tire damping coefficient; and    

    PNG
    media_image2.png
    49
    160
    media_image2.png
    Greyscale

While the equations presented by the applicant are not explicitly taught, the inventive concept relating the force of the actuator on the mass is taught. Bose teaches the use of a polynomial relationship of the frequency as part of the function to determine the force for the actuator (column 10 line 10), where s as defined by the applicant corresponds to ‘s’ as defined by Bose, with coefficients relating to damping (‘b’), mass (‘mu’), and stiffness (‘k’) (column 10 lines 16-18), which would all be predetermined for the system. The expression for wo is merely a harmonic oscillator’s natural frequency, and                         
                            δ
                        
                     is merely the expression for a damping coefficient, both of which are well known to one of ordinary skill in the art for one desiring to damp the oscillations of a system. The exact arrangement of coefficients is not patentably distinct enough such that one of ordinary skill in the art could not modify the presented equations from Bose into the style of the claimed invention. 

Regarding claim 11, Bose teaches;
A compensating method for avoiding a bouncing movement of a wheel of a vehicle (taught as vehicle wheel suspension for damping vertical displacement, abstract) the method comprising: 
providing an unsprung mass (taught as an unsprung mass, element 47) attached in a movable manner to a sprung mass (taught as a sprung mass, element 44), the unsprung mass comprising the wheel (taught as unsprung mass modeled as mass Mu 47, which includes a wheel 46, column 5 lines 24-25) and an actuator (taught as a force source, element 42, which is an electromagnetic actuator, column 8 lines 22-30) configured to apply a force between the sprung mass and the unsprung mass (shown in Fig 2a); and  12FMC 9374 PUSA 84100724 
applying the force between the sprung mass and the unsprung mass to damp a movement therebetween during the movement of the unsprung mass relative to the sprung mass (taught as determining the actuator force based on the frequency, column 9 lines 50-63) via an open loop control of the actuator (taught as an anti-causal open loop system, column 9 lines 6-18).  
wherein the force is applied in dependence upon a frequency of the movement of the unsprung mass relative to the sprung mass (taught as applying a function to determine the calculated forces, including complex frequency vector ‘s’, wherein the wheel hop frequency is only neglected specifically at resonance; the implication being that at non resonant frequencies, the simplification might not be appropriate, column 10, lines 1-29).  

Regarding claims 13-16, it has been determined that no further limitations exist apart from those addressed in claim 1 above. Therefore, claims 13-16 are rejected under the same rationale as claim 1. 
Similarly, claim 10 has no further limitations apart from those previously addressed in claim 6. Therefore, claim 10 is rejected under the same rationale as claim 6.

Regarding claim 20, Bose teaches;
The compensating method of claim 16 (see claim 16 rejection), further comprising separately tuning GA(s) and GP(s), wherein each is tunable as a polynomial as a 3rd order numerator or a 4th order denominator are not present (shown as the equation not containing a 3rd or 4th order polynomial in the numerator or denominator, column 10 line 10).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US8938333B2, see IDS) as applied to claim 11 above, and further in view of Nardi (US20090319123A1). 
Regarding claim 18, Bose teaches;
The compensating method of claim 11 (see claim 11 rejection). However, Bose does not teach; wherein the frequency includes a wheel hop frequency.  
Nardi teaches; wherein the frequency includes a wheel hop frequency (taught as detecting and depending on a wheel oscillation at resonance/wheel hop frequency, paragraph 0004 and 0015).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to depend on a wheel hop frequency as taught by Nardi in the system taught by Bose to further improve the suspension response to unwanted oscillations. Nardi teaches that determining and accounting for the wheel hop frequencies would minimize the transmission of the vibration to the chassis, and thus improve road isolation (paragraph 0059), which would improve the user’s control and comfort.

Regarding claim 19, Bose teaches;
The compensating method of claim 11 (see claim 11 rejection). However, Bose does not teach; wherein the frequency is a vertical oscillation of the unsprung mass relative to the sprung mass.  
Nardi teaches; wherein the frequency is a vertical oscillation of the unsprung mass relative to the sprung mass (taught as detecting and depending on a wheel oscillation in a vertical direction, paragraph 0015). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to depend on a wheel hop frequency as taught by Nardi in the system taught by Bose to further improve the suspension response to unwanted oscillations. Nardi teaches that determining and accounting for the wheel hop frequencies would minimize the transmission of the vibration to the chassis, and thus improve road isolation (paragraph 0059), which would improve the user’s control and comfort.

Response to Arguments
Applicant argues on page 7 of the remarks that the amendments to claim 1 overcome the 102(a)(1) rejection. The examiner agrees, and withdraws the rejection. However, a new 103 rejection based on the previous claim 4 rejection is made above.
Similarly, the applicant argues on page 8 of the remarks that the amendments to claim 6 overcome the 102(a)(1) rejection. The examiner agrees, and withdraws the rejection. However, a new 103 rejection based on the previous claim 9 rejection is made above.

The applicant argues on page 8 that independent claim 11, which has been amended to incorporate the material of former claimed 12, is not taught by Bose; specifically regarding the “force is applied in dependence upon a frequency of the movement of the unsprung mass relative to the sprung mass” where “s” as taught by Bose does not correspond to the frequency as claimed. The examiner respectfully disagrees. The removal of the mass term as taught by Bose refers to the specific scenario when the wheel hop frequency is specifically at resonance; the implication being that at non resonant frequencies, the simplification might not be appropriate (column 10 lines 1-2). This suggests a dependence on the wheel hop frequency as claimed.

The applicant argues on pages 9-10 of the remarks that the frequency must be a ‘wheel hop frequency’. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). The claim 1 language defines “s” as the excitation frequency of the wheel relative to the chassis. Looking further into the specification, the frequency is referenced as a wheel bouncing (paragraph 0047), wheel hop (paragraph 0048), a vibrational frequency (paragraph 0012), or just a frequency (paragraph 0044), not specifically as “frequency of movement of the unsprung mass relative to the sprung mass” as the applicant argues. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, one of ordinary skill in the art would think to include any reasonable frequency definition into the scope of the claim language and therefore does not exclude the frequency defined by Bose.

The applicant argues that the equations presented by Bose refer to tire expansion and therefore do not read on the claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Bose is using the presented equation to prevent vertical wheel displacement, which is analogous to the claimed ‘bouncing movement’ (claim 11) as they both comprise the vertical displacement of the wheel. Claim 1 does not even recite an intended use as such, and simply refers to calculating/applying a transfer function to control an actuator to apply a force. Therefore, the argument regarding the tire expansion/displacement vs the intended wheel hop is moot.

The applicant argues on page 10 of the remarks that Bose does not teach the product of transfer functions, and thus does not disclose the limitations of the amended claim. The examiner agrees that Bose does not explicitly disclose the product of transfer functions as claimed, and thus withdraws the 102(a)(1) rejection. However, a new 103 rejection has been made above.

The applicant argues on page 10 of the remarks that claim 6, amended to incorporate former claim 9, is patentable over Bose for reasons similar to claim 1. In light of the above rejections, this argument is rendered moot.

The applicant argues on page 11 of the remarks that Bose does not teach that the force is applied in dependence upon a frequency of the movement of the unsprung mass relative to the sprung mass, and thus claim 11 is allowable. The removal of the mass term as taught by Bose refers to the specific scenario when the wheel hop frequency is specifically at resonance; the implication being that at non resonant frequencies, the simplification might not be appropriate (column 10 lines 1-2). This suggests a dependence on the wheel hop frequency as claimed.

The applicant argues that based on the allowability of claim 11, dependent claims 13-16 should also be allowable. In light of the rejections above, this argument is rendered moot.

The applicant argues that newly added claims 18-20 are allowable as they are novel and nonobvious over Bose. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/
Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662